254 S.W.3d 916 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Carl B. JOHNSON, Defendant/Appellant.
No. ED 89919.
Missouri Court of Appeals, Eastern District, Division Four.
June 10, 2008.
William J. Swift; Assistant Public Defender, Woodrail Centre, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Richard A. Starnes; Assistant Attorney General, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Carl B. Johnson (Defendant) appeals from the trial court's judgment and sentence imposed after a jury found him guilty of one count of first-degree assault, in violation of Section 565.050 [1], and one *917 count of armed criminal action, in violation of Section 571.015. The trial court sentenced Defendant as a persistent offender to concurrent terms of twenty years for the assault conviction and five years for the armed criminal action conviction.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise noted.